Morphy, J.,

delivered the opinion of the.court.
This is an appeal from an order of the Court of Probates, homologating an account rendered by the appellee as administrator of the estate of J. B. Désormes. The appellants, Paulin Désormes and Laurent Désormes, were not parties in the court below, but have taken this appeal on their suggesting that they are the sole surviving legal and forced heirs of the late J. B. Désormes, and that the judgment contained errors to their injury and prejudice. It is denied that they have shown in themselves any pecuniary interest which authorizes their intervention, or that they have qualified themselves to appeal by proving the capacity in which they appear before this court. To try the isssue thus presented, would be to assume original jurisdiction in relation to it, even if we had before us the necessary evidence, which we have not. The case must, therefore, be remanded. 10 Louisiana Reports, 438; 6 Martin, N. S. 307.
It is, therefore, ordered, that this cause be remanded to the Court of Probates, with directions to the judge to inquire into appellant’s claim to this appeal.